Title: To Thomas Jefferson from Richard Hanson, 30 April 1791
From: Hanson, Richard
To: Jefferson, Thomas


Petersburg, Virginia. 30 Apr. 1791. He has received TJ’s of 5th inst. and that of 7 Nov., which would have been “answered in course had you not mentioned writing me again soon.” He notes TJ’s making such an advantageous sale of his tobacco. Farell & Jones, owing a debt to Colo. Edward Carter, gave power to Dobson to receive it and Hanson paid latter TJ’s first bond “as it could make no difference to you, with whom you will please to settle it.”—As for giving up TJ’s bonds and taking Ronald’s plus mortgage on lands as security, this “is what I cannot think of doing, for I can assure you that your Bonds without security is preferable with me to any others with Security. Besides, he might pay you sooner than me.” If indulgence is needed, TJ may be assured of having a reasonable time as bonds fall due. He hopes his declining to exchange bonds will not be to TJ’s disadvantage, but it would not be to Jones’ interest to do so.
